DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 12-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zingaretti et al. (Identification of New Autoantigens by Protein Array Indicates a Role for IL4 Neutralization in Autoimmune Hepatitis), in view of Mendoza et al. (Probing Protein Structure by Amino Acid-Specific Covalent Labeling and Mass Spectrometry).
Regarding claim 1, Zingaretti discloses a method for identifying at least one candidate protein of a sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES), the method comprising:
(a) obtaining a series of empirical measurements from a series of amino acid modification reactions performed on each protein of a plurality of proteins from the sample, the series of empirical measurements indicating an order of modified amino acids in individual proteins from the plurality of proteins from the sample (see: Protein Microarray Printing, hybridizing the arrays with α-His mAb followed by an Alexa-647 conjugated α-human IgG; Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured);
(b) comparing, by a computer, the series of empirical measurements for the individual proteins to measurement outcomes for a plurality of candidate proteins (see: Statistical Analysis, 10-fold cross validation of selected candidate autoantigens); and
(c) based at least in part on the comparing in (b), identifying, by the computer, the at least one candidate protein in the sample, at least in part by applying a trained algorithm to the series of empirical measurements to determine a probability that the at least one candidate protein of the sample generates the series of empirical measurements (see: Statistical Analysis, logistic regression models).
Zingaretti dopes not explicitly disclose the amino acid modification reactions being covalent amino acid modifications.
Mendoza teaches an analogous protein mapping method comprising amino acid-specific covalent labeling with mass spectrometry (Figure 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate covalent labeling techniques into the method disclosed by Zingaretti, as taught by Mendoza, in order to provide for decreased processing time and increased structural information about target protein amino acid side chains (Mendoza: pg. 30-32/IV. Future Prospects).
Regarding claim 2, modified Zingaretti discloses prior to (a): (i) performing the series of amino acid modification reactions on the plurality of proteins from the sample, wherein each of the amino acid modification reactions selectively modifies a particular amino acid in an individual protein from the plurality of proteins from the sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Protein Microarray Printing, hybridizing the arrays with α-His mAb followed by an Alexa-647 conjugated α-human IgG), and (ii) performing the series of empirical measurements on the series of amino acid modification reactions performed on the plurality of proteins from the sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured).
Regarding limitations directed towards the amino acid modification reactions being “covalent”, the modification of Zingaretti, in view of Mendoza (see: rejection of claim 1) would result in a method where the amino acid modification reactions are covalent amino acid modifications.
Regarding claim 3, modified Zingaretti discloses the series of empirical measurements comprises fluorescence produced by the series of amino acid modification reactions  (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured).
Regarding limitations directed towards the amino acid modification reactions being “covalent”, the modification of Zingaretti, in view of Mendoza (see: rejection of claim 1) would result in a method where the amino acid modification reactions are covalent amino acid modifications.
Regarding claim 4, Zingaretti discloses (c) comprises identifying, by the computer, the at least one candidate protein in the sample based at least in part on: (i) the probability that the at least one candidate protein of the sample generates the series of empirical measurements, and (ii) a probability that the series of empirical measurements is not observed given that the at least one candidate protein of the sample is present in the sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Microarray Data Analysts, CV% was calculated for each protein; Statistical Analysis, logistic regression models).
Regarding claim 5, Zingaretti discloses the measurement outcomes are derived from a database of previous measurements of the plurality of candidate proteins (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Human Proteins: Selection, Expression, and Purification, described elsewhere (12)).
Regarding claim 6, Zingaretti discloses the measurement outcomes are calculated completely in silico (ABSTRACT, see: 1626 human recombinant proteins selected in silico).
Regarding claim 7, Zingaretti discloses the measurement outcomes are derived from features of an amino acid sequence of the at least one candidate protein of the sample. (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Human Proteins: Selection, Expression, and Purification, described elsewhere (12)).
Regarding claim 8, Zingaretti discloses the series of empirical measurements comprise binding measurements of affinity reagent probes configured to bind the at least one candidate protein of the sample  (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Protein Microarray Printing, hybridizing the arrays with α-His mAb followed by an Alexa-647 conjugated α-human IgG; Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured).
Regarding claim 9, Zingaretti discloses generating, for the at least one candidate protein of the sample, a confidence level that the at least one candidate protein of the sample matches a protein from the plurality of proteins from the sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Microarray Data Analysts, CV% was calculated for each protein; Statistical Analysis, logistic regression models).
Regarding claim 12, Zingaretti discloses each of the plurality of proteins from the sample is associated with a unique spatial address (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Protein Microarray Printing, spotting the 1626 affinity-purified recombinant proteins).
Regarding claim 13, Zingaretti discloses each protein from the plurality of proteins from the sample is optically resolvable from each other protein from the plurality of proteins from the sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured).
Regarding claim 14, Zingaretti discloses the plurality of proteins from the sample is conjugated to a substrate at a plurality of spatially separate locations (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Protein Microarray Printing, spotting the 1626 affinity-purified recombinant proteins, hybridizing the arrays with α-His mAb followed by an Alexa-647 conjugated α-human IgG).
Regarding claim 15, Zingaretti discloses the series of empirical measurements is obtained using an optical detector (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured).
Regarding claim 16, Zingaretti discloses the series of empirical measurements is obtained using a magnetic detector (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: In-gel Enzymatic Digestion and MALDI-TOP Mass Spectrometry Analysis, MS/MS).
Regarding claim 17, Zingaretti discloses the series of empirical measurements is obtained using an electrostatic detector or an electrochemical detector (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: In-gel Enzymatic Digestion and MALDI-TOP Mass Spectrometry Analysis, gels).
Regarding claim 18, Zingaretti discloses the probability that at least one candidate protein of the sample generates the series of empirical measurements is determined using a plurality of measurement outcomes (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Microarray Data Analysts, CV% was calculated for each protein; Statistical Analysis, logistic regression models).
Regarding claim 19, Zingaretti discloses the probability that at least one candidate protein of the sample generates the series of empirical measurements is determined using a product of probabilities for the measurement outcomes of the at least one candidate protein of the sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Microarray Data Analysts, CV% was calculated for each protein; Statistical Analysis, logistic regression models).
Regarding claim 20, Zingaretti discloses the at least one candidate protein of the sample comprises at least 10 different candidate proteins (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Protein Microarray Printing, spotting the 1626 affinity-purified recombinant proteins, hybridizing the arrays with α-His mAb followed by an Alexa-647 conjugated α-human IgG).
Regarding claim 21, Zingaretti discloses the trained algorithm comprises a probabilistic model that is iteratively improved by performing an expectation maximization algorithm on the series of empirical measurements (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Microarray Data Analysts, CV% was calculated for each protein; Statistical Analysis, logistic regression models).
Regarding claim 22, modified Zingaretti discloses the series of empirical measurements from the series of covalent amino acid modification reactions comprise selective modification and detection of lysine amino acids (Mendoza: pg. 18-26/E. Lysine).
Regarding claim 23, modified Zingaretti discloses the series of empirical measurements from the series of covalent amino acid modification reactions comprise selective modification and detection of cysteine amino acids (Mendoza: pg. 11-15/C. Cysteine).
Regarding claim 24, Zingaretti discloses the plurality of proteins comprises at least 1,000 proteins from a human protein sample (Fig. 1, see: 1626 His-tagged human recombinant proteins).
Regarding claim 25, modified Zingaretti discloses the series of covalent amino acid modification reactions comprise modification reactions performed on 25 N-terminal amino acids of each protein of the plurality of proteins from the sample (Mendoza: pg. 18-26/E. Lysine; pg. 11-15/C. Cysteine; see: modification of N-terminals in sequence analysis).
Regarding claim 26, modified Zingaretti discloses performing the series of covalent amino acid modification reactions on the plurality of proteins from the sample is by way of direct functionalization of amino acids, wherein each of the series of covalent amino acid modification reactions selectively and covalently modifies a particular amino acid in an individual protein from the plurality of proteins from the sample (Mendoza: Figure 1; pg. 18-26/E. Lysine; pg. 11-15/C. Cysteine).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 12-26 have been considered but are moot because the new grounds of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797